Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-15 are pending in this application. This application is a division of 16/309,742, filed on 08/05/2021, now abandoned, which is a national stage entry of PCT/IB2017/053543, filled on 06/14/2017, which claims foreign priority to EP 16177163.9, filed on 06/30/2016.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 5 is objected to because of the following informalities: benzoic acid, propionic acid, fumaric acid, succinic acid, and pamoic acid are recited more than once.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stenzler et al. (US 2017/0071856 A1, US effective filing date of 09/16/2015).
Stenzler et al. teach a dry inhalation powder, with about ≤10% of the nicotine particles being about <2 µm (i.e., >90% particles being about ≥2 µm and inducing <0.82 µm in the instant claim 9) and ≥90% of the nicotine particles being about <3 µm (paragraph 39) (i.e., >90% particles being about 2-3 µm and including about 50% particles being in the range of about 2-2.5 µm, about 50% <2.1 µm about 90% <4.1 µm, and substantially 0.5-4.2 μm in the instant claims 1 and 10-12), comprising 
about 5% by weight of nicotine or salt including lactic acid salt, 
from about 50 to about 90% by weight of a sugar, 
about 5% by weight of an amino acid as a stabilizer including leucine, and 
menthol; 
wherein the powder being prepared by mixing nicotine, a sugar, and an amino acid into liquid to form a flowable mixture followed by drying such as spray drying to produce particles with outlet temperature of about 70-100 °C (the instant claim 14) (abstract, paragraph 27-31, 38, 39, 42-44, 67-69, and 74, figure 6, and claims 1, 2, 5-15, 17, 21, and 22).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 8, 9, and 13 of U.S. Patent No. 10,149,844 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-15 recite a powder composition comprising a plurality of particles comprising nicotine particles, the nicotine particles comprising: nicotine; a sugar; and an amino acid, wherein about 90% of the plurality of particles have a particle size of about ≤4.5 µm, and about 50% of the plurality of particles have a particle size of less than about ≤2.5 µm.
The 10,149,844 B2 patent claims 1, 4, 5, 8, 9, and 13 recite a dry powder nicotine formulation comprising: particles of between 0.5% and 10% nicotine tartrate, at least one sugar selected from the group consisting of trehalose, etc., and particles of at least one amino acid selected from the group consisting of leucine, etc., and menthol.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same particles.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,458,093 B2. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-14 are discussed above and applied in the same manner.
The 11,458,093 B2 claims 1-10 recite a method for forming 1st and 2nd pluralities of particles comprising nicotine lactate, sugar, and leucine, wherein the 1st plurality of nicotine particles comprises about 90% by volume of the particles having a particle size of about ≤4.5 µm, and about 50% by volume of the particles having a particle size of less than about <2.5 µm, and about 10% by volume of the particles having a particle size of about <0.85 µm, and wherein the 2nd plurality of nicotine particles comprises about 90% by volume of the plurality of particles having a particle size of about <2.8 µm, and about 50% of the plurality of particles have a particle size of about <1.35 µm, and about 10% of the 2nd plurality of particles having a particle size of about <0.65 µm.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same particles.


Claims 1-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18-27 and 33-37 (05/24/2022) of copending Application No. 16/623,923. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-15 are discussed above and applied in the same manner.
The US 16/623,923 application claims 18-27 and 33-37 recite a container containing a powder system comprising a 1st plurality of particles, having a particle size of about ≤10 µm, comprising nicotine salt, an amino acid comprising leucine, trehalose as a sugar comprising, and menthol as a flavour; a 2nd plurality of particles having a particle size of about ≥20 µm; wherein the powder system comprises a weight ratio of the 1st plurality of particles to 2nd plurality of particles of about 1:1 to about 10:1.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same powder composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612